              Case 1:20-cv-05414-RA Document 14-3 Filed 03/16/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK


 LINNEA MICHAELS, MARY-KATHRYN ZONI,
 and REV. SUSAN J. McCONE                                           Docket No. 1:20-cv-05414-RA

                              Plaintiffs,
                                                                    DEFENDANTS’ LOCAL CIVIL
           v.                                                       RULE 56.1 STATEMENT OF
                                                                    MATERIAL FACTS
 FELLOWSHIPS AT AUSCHWITZ FOR THE
 STUDY OF PROFESSIONAL ETHICS et al.,

                              Defendants.


         Defendants Fellowships at Auschwitz for the Study of Professional Ethics, Inc.

(“FASPE”), C. David Goldman, Andrew Eder, Eric Muller, Debbie Bisno, Nancy Angoff,

Frederick Marino, and Thorsten Wagner hereby submit the following Local Civil Rule 56.1

Statement of Material Facts:

         1.        FASPE has never been served with an administrative charge or complaint of

discrimination or retaliation filed by any of the Plaintiffs with the Equal Employment Opportunity

Commission, the New York State Division of Human Rights, or any other governmental agency.

(Decl. of C. David Goldman, submitted herewith, ¶2.)

                                                         Respectfully submitted,
                                                         FISHER & PHILLIPS LLP
Dated: March 16, 2021                                    Attorneys for Defendants
                                                By:      s/David E. Strand
                                                         DAVID E. STRAND
                                                         The New York Times Building
                                                         620 Eighth Avenue, 36th Floor
                                                         New York, NY 10018
                                                         430 Mountain Avenue, Suite 303
                                                         Murray Hill, NJ 07974




#40105509v1<FP> - Local Civil Rule 56.1 Statement of Facts
